DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remark
2.	The communication is considered fully responsive to the amendment/response filed on the 14th of July, 2022. 
(a).	The rejection(s) of Claims 48-57 on the ground of nonstatutory double patenting as being unpatentable over Claims 1-24 of Patent No.: US 10,575,183 B2 to Hisashi Futaki (Futaki), in view of Publication No.: US 2017/0118758 A1 to Li, Gen (Li) is withdrawn because the terminal disclaimer filed on the 13th of July, 2022 is approved.

Allowable Subject Matter
3.	Claims 48-59 (renumbered to as Claims 1-12) are allowed.  
Independent Claim 48 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘transmit to the radio terminal, based on the control message, a notification regarding detection or measurement of the second cell on the shared spectrum, and receive, from the radio terminal, a result of measurement of one or more signals transmitted in the second cell,  wherein the detection or the measurement is performed by the radio terminal based on the notification’ in combination with other limitation(s).
Independent Claim 56 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘a second cell on a shared spectrum operated by the secondary radio station; at least one memory that stores instructions; and at least one processor configured to execute the instructions to transmit a control message to the master radio station, wherein the master radio station transmits to the radio terminal, based on the control message, a notification regarding detection or measurement of the second cell on the shared spectrum’ in combination with other limitation(s).
Independent Claim 57 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘receive, from the master radio station, a notification regarding detection or measurement of the second cell on the shared spectrum; measure, based on the notification, one or more signals transmitted in the second cell; and report, to the first radio station, a result of the measurement of the one or more signals transmitted in the second cell. wherein the notification is transmitted from the master radio station based on a control message that is transmitted from the secondary radio station to the master radio station’ in combination with other limitation(s).
Independent Claim 58 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘performing dual connectivity that uses a first cell on a licensed frequency operated by the master radio station and the second cell on the shared spectrum operated by a secondary radio station, wherein the notification is transmitted from the master radio station based on a control message that is transmitted from the secondary radio station to the master radio station’ in combination with other limitation(s).
Independent Claim 59 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘communicating with the radio terminal which performs dual connectivity that uses a first cell on a licensed frequency operated by the master radio station and the second cell on the shared spectrum operated by the secondary radio station, wherein the detection or the measurement is performed by the radio terminal based on the notification’ in combination with other limitation(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463